Title: From Alexander Hamilton to James Wilkinson, 13 November 1799
From: Hamilton, Alexander
To: Wilkinson, James


N Y Nov. 13th. 99
Sir
I have just received your letter of yesterday with it’s enclosure.
I have recommended Mr Vereker to the Secretary of War for the post of cadet, and shall consider the suggestions in Lieut. Claiborne’s letter relative to the recruiting service.
In consequence of a communication which I received from Col Hamtramck I had written to him on the subject of his request to pass the winter at Cincinnati, and had not only expressed an unwillingness to interfere with the arrangement of the Commanding General of the western army, but likewise my opinion that Fort Fayette was the place most proper for his station. I would therefore advise that you adhere to your arrangement.
With &c
G Wilkinson

